Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 02 February 2021.

Drawings
The drawings received on 15 November 2017 are accepted by the examiner.

Specification
The specification received on 15 November 2017 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejections filed on 18 November 2020 are overcome by the amendment filed on 02 February 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1, 4-7, 11, 14, 17-19, 23, 25-28, 33, 36, 39-41:
	Regarding independent claims 1 and 23, the prosecution history, especially at the previous Remarks by applicant filed on (02 February 2021, pages 9-11) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.
The following is an examiner’s statement of reasons for allowance for Claims 1, 4-7, 11, 14, 17-19:  the prior art does not disclose or suggest an activatable quality label operative to provide an indication of exceedance of a temperature threshold following activation thereof at a temperature less than or equal to an activation temperature, comprising: a readable indicator located on said quality label and operative, following activation of said quality label at or below said activation temperature, to readably indicate exceedance of said temperature threshold; an actuator element operative to activate said quality label in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 23, 25-28, 33, 36 and 39-41: the prior art does not disclose or suggest a method for providing an indication of exceedance of a temperature threshold by an item, comprising: providing an activatable quality label, said activatable quality label having a readable indicator formed at a first location thereon and an actuator element operative to activate said activatable quality label, and thermochromic ink indicia formed at a second location with respect thereto in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
05 March 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861